DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 8-12, 14, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3, 5-7, 13, and 15-18 are drawn to structure and, either directly or by their dependence on another claim, recite functional language such as intended use, purpose, capabilities, etc., without clear structure that is sufficient to support the claimed functional language. This renders the claims unclear what structure is and is not covered by the claims. Applicant is encouraged to clearly invoke the provisions of 35 U.S.C. 112(f) if Applicant does not wish to recite sufficient structure in the claims or amend the claims with sufficient structure.
For instance, in claim 1, the recitation “the outer surface being designed to be in contact with the fluid substance and the inner surface being designed to be isolated from the fluid substance” is unclear. The claim is drawn to structure and the recitation the surface be “designed to be….” would not be clear what structural limitation is imposed and it would not be clear what further structure is required beyond there being a surface. The claim would be clear if it stated what the design is, rather than what the non-descript design does. As such, it would not be clear if the claim only requires a surface or if the surface requires some additional structure. In addition, it would not be clear if the claimed surfaces must be in contact or isolated from the fluid, or if it only requires that the prior art or infringing product have an intention of the surfaces to be isolated/contact the fluid.
The nomenclature used refer to an element such as “detection portion,” “protection arrangement,” and “sensitive optical part” do not have clear meaning these are not clearly defined nor terms recognized in the art to be a particular element or class of elements. The specification does not provide a definition so that one of ordinary skill in the art would know what these elements are. They appear to be only limited by their functions.
The same applies to function/property/intended-use limitations in claims 2, 3,  5-7, 13, and 15-18 such as “designed to….,” “defines,” “prearranged for.”

The recitation in claim 1 of “at least in part” in the phrase “at least in part elastically deformable or compressible” is not clear. The “at least in part” broadens the “elastically deformable or compressible” and thus does not need to be elastically deformable or compressible. As such, it would not be clear where the boundary is between being not elastically deformable and being at least in part elastically deformable. For examination purposes these elements are interpreted under 35 U.S.C. 112(f) as discussed below in the “Claim Interpretation” section.

In claim 17, the recitation of “or similar blocking member” renders the claim unclear because it would not be clear what properties must be included in order to be considered “similar.” The recitation “a shape substantially complementary to, or suited to…” is unclear because it is not clear in what manner a shape would be “complementary” and what shape would not be “complementary.” The recitation “one duct of a hydraulic user circuit” lacks sufficient antecedent basis.

In claim 18, the “one or more components of the detection arrangement” lacks sufficient antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
detection portion, sensitive part, optical sensor device, protection arrangement, compensation element in claims 1-3, 5-7, 13, 17, and 18;
sealing element in claim 7;
detection portion, sensitive optical part, arrangement for protection, compensation element, in claim 15;
detection portion, sensitive optical part, protection arrangement, compensation body, in claim 16; and
blocking member in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 13, and 15-18, as interpreted by the Examiner, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-102217 (“Konica” hereinafter).

	With respect to claim 1, Konica shows an optical sensor device for detecting at least one characteristic of a fluid substance (Figs. 1,3; See Applicant’s description, Remarks 05/09/2022), the optical sensor device(1) comprising a device body (2, 24) having at least one detection portion, associated to which is a sensitive optical part that comprises at least one of an emitter (light source 25) and a receiver of an optical radiation, wherein the at least one detection portion (48) is made of a material transparent to the optical radiation and has an inner surface and an outer surface, the outer surface being designed to be in contact with the fluid substance and the inner surface being designed to be isolated from the fluid substance (Figs. 1,3, 7 and attached machine translation, par. 47: "translucent member 48 has optical transparency" as shown in Fig. 7, the detection portion 48 is exposed to the liquid sample on one side and isolated from the liquid sample on the other side), wherein the at least one of the emitter and the receiver of the sensitive optical part is optically coupled to the inner surface of the detection portion, in such a way that the optical radiation is at least in part propagated through the detection portion (Figs. 1,3, 7 and attached machine translation, par. 23-30), 
wherein the optical sensor device comprises a protection arrangement, (seal 43) configured for preventing possible deformations of the at least one detection portion or of the device body caused by an increase in volume or pressure of the fluid substance (Figs. 1, 3, 4, 7: seal 43),
wherein the protection arrangement comprises at least one compensation element (elastomeric seal 43) having a body that is at least in part elastically deformable or compressible, and is configured for compensating thereby a possible increase in volume or pressure of the fluid substance. 


2. The optical sensor device according to claim 1, wherein the body of the at least one compensation element is designed to come into contact with the fluid substance (Figs. 4, 7 showing the compensation element 43 in contact with the fluid substance).

3. The optical sensor device according to claim 2, wherein the body of the at least one compensation element delimits at least one part of a space for containment or flow of the fluid substance (Figs. 4, 7 showing the compensation element 43 in contact with the fluid substance and acts as a seal).


5. The optical sensor device according to claim 2, wherein the at least one compensation element defines at least one coupling or positioning seat for a corresponding coupling or positioning part of the detection portion or of the device body.

6. The optical sensor device according to claim 1, wherein the device body defines a positioning seat for the at least one compensation element (see Fig. 6).

7. The optical sensor device according to claim 1, wherein the device body (see Figs. 1, 3, 4, 7 ) lower housing 21 ... upper housing 24") are coupled together with interposition of the seal member 43comprises at least one first body part (21), defining at least one surface of a space for containment or flow of the fluid substance, and a second body part (24) including the detection portion, the first body part and the second body part being configured as separate parts coupled together with interposition of at least one first sealing element (43).

13. The optical sensor device according to claim 7, wherein the device body comprises at least one third body part, configured as part separate from the first body part and the second body part, the third body part being coupled to the first body part with interposition of at least one respective elastic element.

15. An optical sensor device for detecting at least one characteristic of a fluid substance, the optical sensor device comprising a device body having at least one detection portion, associated to which is a sensitive optical part that comprises at least one between an emitter and a receiver of an optical radiation, wherein the at least one detection portion is made of a material transparent to the optical radiation and has at least one surface, designed to be in contact with the fluid substance, wherein the at least one of the emitter and the receiver of the sensitive optical part is optically coupled to at least one surface of the detection portion, the optical sensor device being characterized in that it comprises an arrangement for protection of the at least one detection portion and/or of at least one part of the device body, the protection arrangement being prearranged for preventing damage to the device deriving from possible increases in volume and/or pressure of the fluid substance (see discussion for claim 1 above where “arrangement for protection” is equivalent to “protection arrangement.”

16. An optical sensor device for detecting at least one characteristic of a fluid substance, the optical sensor device comprising a device body having at least one detection portion, associated to which is a sensitive optical part that comprises at least one between an emitter and a receiver of an optical radiation, wherein the at least one detection portion is made of a material transparent to the optical radiation and has at least one surface, designed to be in contact with the fluid substance, the optical sensor device being characterized in that it comprises a protection arrangement including at least one elastically deformable or compressible body, configured for preventing possible damage, or deformation, or failure of the at least one detection portion (for all these elements, see discussion for claim 1 above), wherein:
the at least one detection portion is made at least in part of a material selected from cyclo-olefin copolymers or a polysulphone or a polypropylene or a high-density polyethylene or a glass or silica or a material containing silicon (translucent member 48 is a cyclo-olefin; See Written Opinion of the ISA section 2.3.1); and
the elastically deformable or compressible body comprises an elastomer material or an elastic and/or compressible polymer, having:
a bulk modulus comprised between 0.1 MPa and 1 GPa;
and/or a hardness of between 5 Shore A and 100 Shore A; and/or
a silicone material or a silicone elastomer or a liquid silicone rubber or fluoro liquid silicone rubber (seal 43 is fluororubber, silicone rubber etc; See Written Opinion of the ISA section 2.3.1); and/or
a polymer co-moulded with, or overmoulded on, at least one part of the device body.

17. The optical sensor device according to claim 1, comprising at least one of the following:
at least one tubular part provided with at least one hydraulic connector of a fast-coupling type or comprising at least one plug or similar blocking member or designed for fixing, via welding or gluing, with respect to at least one duct of a hydraulic user circuit; 
at least one part of an elastically deformable or compressible body (elastomer 43) that has a shape (circular) substantially complementary to, or suited to coupling with (groove 42), at least part of the device body;
means for positioning and/or fixing between a compensation element and at least one part of the device body; and
an elastically deformable or compressible body shaped for bringing about at least one of a reduction of a section of passage for the fluid substance and a passage for the fluid substance.

18. The optical sensor device according to claim 13, wherein the third body part (41) defines at least part of a housing for one or more components of the detection arrangement other than said sensitive optical part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886